 1   JERRY Y. FONG, ESQ. (SBN 99673)
     THE LAW OFFICE OF JERRY FONG
 2   885 N. SAN ANTONIO ROAD, SUITE D
     LOS ALTOS, CA 94022
 3   650/559-1985
     650/322-6779 fax
 4   jf@jerryfong.com
 5   Attorney for Plaintiffs MAHMOUD ELSAYED, NANETTE DUMAS, & MASHALLAH
     ELSAYED
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
     MAHMOUD ELSAYED, NANETTE                     )      CASE NO:       3:18 CV 01256 JST
12   DUMAS, AND MASHALLAH                         )
     ELSAYED,                                     )      STIPULATION BY THE PARTIES TO
13                                                )      REQUEST A CONTINUANCE OF
            Plaintiffs,                           )      THE CASE MANAGEMENT
14                                                )      CONFERENCE SCHEDULED ON
     vs.                                          )      MAY 8, 2019, AND [PROPOSED]
15                                                )      ORDER RE SAME.
     DAVID McALEE, THE CITY OF                    )
16   PALO ALTO, AND DOES 1 TO 100,                )
     inclusive,                                   )
17                                                )
            Defendants.                           )
18                                                )
19
            The parties, through their respective counsel, hereby stipulate to jointly request that
20
     the Case Management Conference, currently scheduled on May 8, 2019, at 2:00 p.m., be
21
     continued to August, 14, 2019, or another date convenient to the Court at around that period
22
     of time.
23
            This joint request is made on the grounds that the settlement conference before
24
     Magistrate-Judge Donna M. Ryu was recently continued to July 30, 2019.            The parties
25
     believe that the Case Management Conference before this Court will be much more efficient
26
     and productive if it can be rescheduled to a time after the conclusion of the settlement
27
     conference on July 30, 2019.
28
                                                      1
                            STIPULATION AND PROPOSED ORDER RE CONTINUANCE OF CMC
 1          Accordingly, the parties respectfully request that the Court continue the current Case
 2   Management Conference from May 8, 2019, to August 14, 2019, at 2:00 p.m., or another
 3   date convenient to the Court at around the same time period.
 4
 5
 6   DATED:        May 6, 2019                            /S/
                                                 JERRY Y. FONG, Attorney for
 7                                               the Plaintiffs
 8
 9
10   DATED:        May 6, 201                           /S/
                                                 DAVID NEWDORF, Attorney for
11                                               the Defendants
12
13
14                                      [PROPOSED] ORDER
15          Pursuant to the stipulation of the parties, and good cause appearing herein, it is hereby
16   order that the request for a continuance of the Case Management Conference shall be
17   granted. The Case Management Conference shall be continued from May 8, 2019, to August
18   14, 2019, at 2:00 p.m. It is so ordered.
19
20
21
     DATED: May 7, 2019
22                                               JUDGE OF THE UNITED STATES
                                                 DISTRICT COURT, FOR THE NORTHERN
23                                               DISTRICT OF CALIFORNIA
24
25
26
27
28
                                                     2
                           STIPULATION AND PROPOSED ORDER RE CONTINUANCE OF CMC
